DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The following is Examiner’s reasons for allowance:
Closest art is US 9,670,222.  Art teaches various salts of the instantly claimed compound.  The instantly claimed citrate salt is not obvious over the generic recitation of slats in the art because applicants have shown that citrate salt displays high crystallinity and unexpectedly lower water uptake at 80 and 90% room humidity (Table VII of the specification).  The unexpected property could not have been predicted based on the teachings of the art and therefore renders the instant claims patentable over the prior art.

Conclusion
Claims 1-20 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628